


Exhibit 10.14














[bmslogo.jpg]














--------------------------------------------------------------------------------






REINSTATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT




















UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith


















EFFECTIVE:    June 1, 2011
EXPIRATION:    June 1, 2012










--------------------------------------------------------------------------------




REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT




ARTICLE
DESCRIPTION
PAGE
 
 
 
1
BUSINESS COVERED
1
2
TERM
1
3
CONCURRENCY OF CONDITIONS
2
4
PREMIUM
2
5
NOTICE OF LOSS AND LOSS SETTLEMENTS
3
6
LATE PAYMENTS
4
7
SALVAGE AND SUBROGATION
5
8
OFFSET
5
9
UNAUTHORIZED REINSURANCE
6
10
TAXES
8
11
CURRENCY
8
12
DELAY, OMISSION OR ERROR
8
13
ACCESS TO RECORDS
8
14
ARBITRATION
9
15
SERVICE OF SUIT
9
16
INSOLVENCY
10
17
THIRD PARTY RIGHTS
11
18
SEVERABILITY
11
19
CONFIDENTIALITY
11
20
ENTIRE AGREEMENT
11
21
CHOICE OF LAW AND JURISDICTION
12
22
INTERMEDIARY
12
23
NOTICES AND MODE OF EXECUTION
12

Attachments:
Schedule A - First and Second Reinstatement Premium Protection
Trust Agreement Requirements Clause








--------------------------------------------------------------------------------




REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith
(hereinafter referred to collectively as the "Company")


and


the Subscribing Reinsurer(s) identified in the
Interests and Liabilities Contract(s)
attached to and forming part of this Agreement
(hereinafter referred to as the "Reinsurer")




ARTICLE 1 - BUSINESS COVERED


By this Agreement the Reinsurer agrees to indemnify the Company for 100% of any
net reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences commencing during the term of this Agreement under
the provisions of, and as defined under, the First and Second Excess Layer of
the Company's Property Catastrophe Excess of Loss Reinsurance Agreement (BMS
Agreement No. B1CFHB008, Schedules A and B), effective June 1, 2011, including
any amendments thereto(hereinafter referred to as the “Original Agreement”),
subject to the terms, conditions and limitations hereinafter set forth.


ARTICLE 2 - TERM


This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, June
1, 2011, with respect to reinstatement premium payable by the Company under the
provisions of the Original Agreement as a result of losses arising out of loss
occurrences commencing at or after that time and date, and shall remain in full
force and effect until 12:01 a.m., Eastern Standard Time, June 1, 2012.


The Company may terminate or reduce a subscribing reinsurer's percentage share
in this Agreement at any time by giving prior written notice to the subscribing
reinsurer by certified mail in the event of any of the following:


1)
The subscribing reinsurer's policyholders' surplus falls by 20% or more from the
inception of this Agreement; or

2)
A state insurance department or other legal authority orders the subscribing
reinsurer to cease writing business; or

3)
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation or receivership (whether voluntary or involuntary), or there has
been instituted against it proceedings for the appointment of a receiver,
liquidator, rehabilitator, conservator, or trustee in bankruptcy, or other agent
known by whatever name, to take possession of its assets or control of its
operation; or





--------------------------------------------------------------------------------




4)
The subscribing reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the subscribing
reinsurer's operations previously; or

1)
The subscribing reinsurer ceases assuming new and renewal property treaty
reinsurance business; or

6)
The subscribing reinsurer's A.M. Best or Standard and Poor's rating is
downgraded below A-.



In the event the Company terminates or reduces a subscribing reinsurer's
percentage share in accordance with this paragraph, the termination or reduction
will be effective for losses arising out of loss occurrences commencing on or
after the date of the written notice to the subscribing reinsurer, and the
premium due to the Subscribing Reinsurer for any reduced percentage share for
the Agreement Year will be reduced on a pro rata basis for the portion of the
Agreement Year which is unexpired as of that date. Any return premium owed by
the subscribing reinsurer in accordance with such a termination or reduction
shall be payable as promptly as possible, but no later than 30 days following
the effective date of reduction or termination. If a loss has been paid under
this Agreement or a subscribing reinsurer's share is terminated after November
30, 2011, then no such return premium shall be made.


Should this Agreement expire while a loss covered hereunder is in progress, the
Reinsurer shall be responsible for the loss in progress in the same manner and
to the same extent it would have been responsible had the Agreement expired the
day following the conclusion of the loss in progress.


ARTICLE 3 - CONCURRENCY OF CONDITIONS


It is agreed that this Agreement will follow the terms, conditions, exclusions,
definitions, warranties and settlement of the Company under the Original
Agreement, which are not inconsistent with the provisions of this Agreement.


The Company shall advise the Reinsurer of any material changes in the Original
Agreement which may affect the liability of the Reinsurer under this Agreement.


ARTICLE 4 - PREMIUM


A.
As premium for the reinsurance provided hereunder for the first and second
excess layers in the Original Agreement for the term of this Agreement, the
Company shall pay the Reinsurer the product of the following:

1.
The factor, shown as “Reinstatement Factor” for that excess layer in Schedule A
attached hereto;

2.
The final adjusted rate on line for the corresponding excess layer under the
Original Agreement times;

3.
The final adjusted premium paid by the Company, if any, for the corresponding
excess layer under the Original Agreement (subject to the minimum premium
provisions set forth within the Original Agreement).







--------------------------------------------------------------------------------




“Final adjusted rate on line” as used herein shall mean the final adjusted
premium paid by the Company for the corresponding excess layer under the
Original Agreement divided by the amount, shown as “Original Agreement
Reinsurer's Per Occurrence Limit” for that excess layer in Schedule A attached
hereto.


B.
For each excess layer in Schedule A attached hereto, the Company shall pay the
Reinsurer a deposit premium of the amount shown as “Deposit Premium” for that
excess layer in Schedule A attached hereto. Such deposit premium is payable:



1.
As respects “Excess Layer 1”, in one installment on July 1, 2011; and



2.
As respects “Excess Layer 2”, in three installments in amounts equal to 33.33%
of the deposit premium due at July 1, 2011, 33.33% due at October 1, 2011, and
33.34% due at January 1, 2012.



The final premium shall equal the adjusted deposit premium for that excess layer
computed in accordance with paragraph C below, and is due as promptly as
possible after the reinsurance premium for that excess layer under the Original
Agreement has been finally determined. However, in the event this Agreement is
terminated, there shall be no deposit premium installments due after the
effective date of termination.


C.    “Adjusted Deposit Premium” as used herein shall mean:
1.
The premium due hereunder, computed in accordance with the paragraph A above;
less

2.
The first, second and third installments paid in accordance with paragraph B
above.



D.
As promptly as possible after the reinsurance premium under the Original
Agreement has been finally determined, the Company shall provide a report to the
Reinsurer setting forth the premium due, computed in accordance with the
paragraph A above, and the adjusted deposit premium, computed in accordance with
paragraph C above. In the event this Agreement is terminated prior to April 1,
2012, any additional premium due the Reinsurer or return premium due the Company
shall be remitted promptly.



E.
At the beginning of each Agreement Quarter, the Company shall furnish the
Reinsurer with such information as the Reinsurer may require to complete its
Annual Convention Statement.



F.
“Agreement Quarter” as used herein shall mean each of the following periods:
June 1 through August 31 of 2011; September 1 through November 30 of 2011;
December 1, 2011 through February 28, 2012; and March 1 through May 31 of 2012.



ARTICLE 5 - NOTICE OF LOSS AND LOSS SETTLEMENTS


The Company shall notify the Reinsurer of all reinstatement premium settlements
made by the Company under the Original Agreement. The Company will advise the
Reinsurer of all subsequent developments relating to such claims that, in the
opinion of the Company, may materially affect the position of the Reinsurer.






--------------------------------------------------------------------------------




All reinstatement premium settlements made by the Company under the Original
Agreement, provided they are within the terms of the Original Agreement and
within the terms of this Agreement, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable as promptly as
possible upon receipt of reasonable evidence of the amount paid (or scheduled to
be paid) by the Company.
ARTICLE 6 - LATE PAYMENTS


A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Agreement.



B.
In the event any premium, loss or other payment due either party is not received
by the Intermediary named in the Intermediary Article (hereinafter referred to
as the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times



2.
1/365ths of the LIBOR monthly on the first business day of the month for which
the calculation is made; times



3.    The amount past due, including accrued interest.


C.
It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.



D.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this Agreement.
In the event a due date is not specifically stated for a given payment, it shall
be deemed due 30 days after the date of transmittal by the Intermediary of the
initial billing for each such payment.



2.
Any claim or loss payment due the Company hereunder shall be deemed due 10
business days after the proof of loss or demand for payment is transmitted to
the Reinsurer. If such loss or claim payment is not received within the 10
business days, interest will accrue on the payment or amount overdue in
accordance with paragraph B of this Article, from the date the proof of loss or
demand for payment was transmitted to the Reinsurer.







--------------------------------------------------------------------------------




3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph, the due date shall be
as provided for in the applicable section of this Agreement. In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
business days following transmittal of written notification that the provisions
of this Article have been invoked.



E.
For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.



F.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense or control of any claim or suit, or prohibiting either party from
contesting the validity of any payment or from initiating any arbitration or
other proceeding in accordance with the provisions of this Agreement. If the
debtor party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void. If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings. If a
debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.



ARTICLE 7 - SALVAGE AND SUBROGATION (BRMA 47E)


The Reinsurer shall be credited with salvage or subrogation recoveries (i.e.,
reimbursement obtained or recovery made by the Company, less loss adjustment
expense incurred in obtaining such reimbursement or making such recovery) on
account of claims and settlements involving reinsurance hereunder. Salvage
thereon shall always be used to reimburse the excess carriers in the reverse
order of their priority according to their participation before being used in
any way to reimburse the Company for its primary loss. The Company hereby agrees
to enforce its rights to salvage or subrogation relating to any loss, a part of
which loss was sustained by the Reinsurer, and to prosecute all claims arising
out of such rights.


ARTICLE 8 - OFFSET (BRMA 36C)


The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of the Agreement. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.






--------------------------------------------------------------------------------




ARTICLE 9 - UNAUTHORIZED REINSURANCE


A.
This Article applies only to the extent a Subscribing Reinsurer does not qualify
for credit with any insurance regulatory authority having jurisdiction over the
Company's reserves.



B.
The Company agrees, in respect of its Policies or bonds falling within the scope
of this Agreement, that when it files with its insurance regulatory authority,
or sets up on its books liabilities as required by law, it shall forward to the
Reinsurer a statement showing the proportion of such liabilities applicable to
the Reinsurer. The "Reinsurer's Obligations" shall be defined as follows:

1.    Unearned premium (if applicable);
2.
Known outstanding losses that have been reported to the Reinsurer and Loss
Adjustment Expense relating thereto;

3.
Losses and Loss Adjustment Expense paid by the Company but not recovered from
the Reinsurer;

4.
Losses incurred but not reported from known Loss Occurrences and Loss Adjustment
Expenses relating thereto;

5.
All other amounts for which the Company cannot take credit on its financial
statements unless funding is provided by the Reinsurer.



C.
The Reinsurer's Obligations shall be funded by funds withheld, cash advances,
Trust Agreement or a Letter of Credit (LOC). The Reinsurer shall have the option
of determining the method of funding provided it is acceptable to the insurance
regulatory authorities having jurisdiction over the Company's reserves.



D.
When funding by a Trust Agreement, the Reinsurer shall ensure that the Trust
Agreement complies with the provisions of the “Trust Agreement Requirements
Clause” attached hereto. When funding by an LOC, the Reinsurer agrees to apply
for and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC issued by a bank and containing provisions acceptable to the
insurance regulatory authorities having jurisdiction over the Company's reserves
in an amount equal to the Reinsurer's Obligations. Such LOC shall be issued for
a period of not less than one year, and shall be automatically extended for one
year from its date of expiration or any future expiration date unless 30 days
(or such other time period as may be required by insurance regulatory
authorities), prior to any expiration date the issuing bank shall notify the
Company by certified or registered mail that the issuing bank elects not to
consider the LOC extended for any additional period.



E.
The Reinsurer and the Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Agreement may be drawn upon at any time,
notwithstanding any other provision of this Agreement, and be utilized by the
Company or any successor, by operation of law, of the Company including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company, for the following purposes, unless otherwise provided for in a separate
Trust Agreement:







--------------------------------------------------------------------------------




1.
To reimburse the Company for the Reinsurer's Obligations, the payment of which
is due under the terms of this Agreement and that has not been otherwise paid;



2.
To make refund of any sum that is in excess of the actual amount required to pay
the Reinsurer's Obligations under this Agreement (or in excess of 102% of the
Reinsurer's Obligations, if funding is provided by a Trust Agreement);



3.
To fund an account with the Company for the Reinsurer's Obligations. Such cash
deposit shall be held in an interest bearing account separate from the Company's
other assets, and interest thereon not in excess of the prime rate shall accrue
to the benefit of the Reinsurer. Any taxes payable on accrued interest shall be
paid out of the assets in the account that are in excess of the Reinsurer's
Obligations (or in excess of 102% of the Reinsurer's Obligations, if funding is
provided by a Trust Agreement). If the assets are inadequate to pay taxes, any
taxes due shall be paid by the Reinsurer.

4.
To pay the Reinsurer's share of any other amounts the Company claims are due
under this Agreement.



F.
If the amount drawn by the Company is in excess of the actual amount required
for E(1) or E(3), or in the case of E(4), the actual amount determined to be
due, the Company shall promptly return to the Reinsurer the excess amount so
drawn, All of the foregoing shall be applied without diminution because of
insolvency on the part of the Company or the Reinsurer.



G.
The issuing bank shall have no responsibility whatsoever in connection with the
propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.



H.
At annual intervals, or more frequently at the discretion of the Company, but
never more frequently than quarterly, the Company shall prepare a specific
statement of the Reinsurer's Obligations for the sole purpose of amending the
LOC or other method of funding, in the following manner:



1.
If the statement shows that the Reinsurer's Obligations exceed the balance of
the LOC as of the statement date, the Reinsurer shall, within 30 days after
receipt of the statement, secure delivery to the Company of an amendment to the
LOC increasing the amount of credit by the amount of such difference. Should
another method of funding be used, the Reinsurer shall, within the time period
outlined above, increase such funding by the amount of such difference.



2.
If, however, the statement shows that the Reinsurer's Obligations are less than
the balance of the LOC (or that 102% of the Reinsurer's Obligations are less
than the trust account, balance if funding is provided by a Trust Agreement), as
of the statement date, the Company shall, within 30 days after receipt of
written request from the Reinsurer, release such excess credit by agreeing to
secure an amendment to the LOC reducing the amount of credit available by the
amount of such excess credit. Should another method of funding be used, the
Company shall, within the time period outlined above, decrease such funding by
the amount of such excess.







--------------------------------------------------------------------------------




ARTICLE 10 - TAXES


The Company will be liable for taxes (except Federal Excise Tax) on premiums
reported to the Reinsurer hereunder.


Federal Excise Tax applies only to those Reinsurers, excepting Underwriters at
Lloyd's London and other Reinsurers exempt from the Federal Excise Tax, who are
domiciled outside the United States of America.


The Reinsurer has agreed to allow for the purposes of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to Federal Excise Tax.


In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium hereon, and the Company
or its agent should take steps to recover the Tax from the U.S. Government.


ARTICLE 11 - CURRENCY


The currency to be used for all purposes of this Agreement shall be United
States of America currency.


ARTICLE 12 - DELAY, OMISSION OR ERROR


Any inadvertent delay, omission or error in complying with the terms and
conditions of this Agreement shall not be held to relieve either party hereto
from any liability that would attach to it hereunder if such delay, omission or
error had not been made, provided such delay, omission or error is rectified
immediately upon discovery.


ARTICLE 13 - ACCESS TO RECORDS


The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the Policy, accounting or claim files ("Records") relating to business reinsured
under this Agreement during regular business hours after giving five working
days' prior notice. This right shall be exercisable during the term of this
Agreement or after the expiration of this Agreement. Notwithstanding the above,
the Reinsurer shall not have any right of access to the Records of the Company
if it is not current in all undisputed payments due the Company, and the Company
shall have no right to reimbursement under this Agreement if it fails or refuses
to provide the access required by this Article other than by reason of the
Reinsurer's failure to pay.






--------------------------------------------------------------------------------




ARTICLE 14 - ARBITRATION (BRMA 6J)


As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Agreement, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration. One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters. In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration. If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.


Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire. The Arbiters shall consider this Agreement as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law. The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties. Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.


If more than one reinsurer is involved in the same dispute, all such reinsurers
shall constitute and act as one party for purposes of this Article and
communications shall be made by the Company to each of the reinsurers
constituting one party, provided, however, that nothing herein shall impair the
rights of such reinsurers to assert several, rather than joint, defenses or
claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Agreement from several to joint.


Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the arbitration. In
the event that the two Arbiters are chosen by one party, as above provided, the
expense of the Arbiters, the Umpire and the arbitration shall be equally divided
between the two parties.


Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Agreement, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.


ARTICLE 15 - SERVICE OF SUIT


(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities).


It is agreed that in the event the Reinsurer fails to perform its obligations
hereunder, the Reinsurer, at the request of the Company, will submit to the
jurisdiction of any court of competent jurisdiction within the United States.
Nothing in this Article constitutes or should be understood to constitute a
waiver of the Reinsurer's rights to commence an action in any court of competent
jurisdiction in the United States, to remove an action to a United States
District Court, or to seek a transfer of a case to another court as permitted by
the laws of the United States or of any state in the United States.






--------------------------------------------------------------------------------




Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Contract, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Agreement.


ARTICLE 16 - INSOLVENCY


A.
If more than one reinsured company is referenced within the definition of
"Company" in the Preamble to this Agreement, this Article shall apply severally
to each such company. Further, this Article and the laws of the domiciliary
state shall apply in the event of the insolvency of any company covered
hereunder. In the event of a conflict between any provision of this Article and
the laws of the domiciliary state of any company covered hereunder, that
domiciliary state's laws shall prevail.



B.
In the event of the insolvency of the Company, this reinsurance (or the portion
of any risk or obligation assumed by the Reinsurer, if required by applicable
law) shall be payable directly to the Company, or to its liquidator, receiver,
conservator or statutory successor, either: (1) on the basis of the liability of
the Company, or (2) on the basis of claims filed and allowed in the liquidation
proceeding, whichever may be required by applicable statute, without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim. It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
Policy or bond reinsured, which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses that it may deem available to the Company or
its liquidator, receiver, conservator or statutory successor. The expense thus
incurred by the Reinsurer shall be chargeable, subject to the approval of the
court, against the Company as part of the expense of conservation or liquidation
to the extent of a pro rata share of the benefit that may accrue to the Company
solely as a result of the defense undertaken by the Reinsurer.



C.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this reinsurance Agreement as though
such expense had been incurred by the Company.







--------------------------------------------------------------------------------




D.
As to all reinsurance made, ceded, renewed or otherwise becoming effective under
this Agreement, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Section 4118 (a)(1)(A) of the New
York Insurance Law, provided the conditions of 1114(c) of such law have been
met, if New York law applies) or except (1) where the Agreement specifically
provides another payee in the event of the insolvency of the Company, or (2)
where the Reinsurer, with the consent of the direct insured or insureds, has
assumed such Policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such Policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, or with the
prior approval of such other regulatory authority as may be applicable, is
entirely released from its obligation and the Reinsurer shall pay any loss
directly to payees under such Policy.



ARTICLE 17 - THIRD PARTY RIGHTS (BRMA 52C)


This Agreement is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Agreement, except as
expressly provided otherwise in the INSOLVENCY ARTICLE.


ARTICLE 18 - SEVERABILITY


If any provision of this Agreement shall be rendered illegal or unenforceable by
the laws, regulations or public policy of any state, such provision shall be
considered void in such state, but this shall not affect the validity or
enforceability of any other provision of this Agreement or the enforceability of
such provision in any other jurisdiction.


ARTICLE 19 - CONFIDENTIALITY


For a period of three years following the termination or expiration of this
Agreement, the contracting parties undertake to regard the terms of this
Agreement (and any confidential, proprietary information relating thereto
provided in writing to such other party) as confidential, with the parties to
effect the same prudence and care afforded by such party to its own
confidential, proprietary information. Each party further agrees that it shall
not disclose any of such information to any third party without the prior
written consent of the other party or except as may be required by applicable
law or regulation, or by legal process (including without limitation as may be
required by United States Federal tax law or regulation), or to the auditors,
professional advisors, accountants, retrocessionaires, related managing general
agents, directors or officers of such party with a reasonable need to know such
information. Except as expressly set forth above, the parties agree and
acknowledge that this Article is not intended to restrict or limit the conduct
of the other party's current or proposed business.


ARTICLE 20 - ENTIRE AGREEMENT (BRMA 74B)


This Agreement constitutes the entire agreement between the parties. In no event
shall this Agreement provide any guarantee of profit, directly or indirectly,
from the Reinsurer to the Company or from the Company to the Reinsurer. This
Agreement may be clarified, amended or modified only by written agreement signed
by both parties. Such written agreement shall become part of this Agreement.






--------------------------------------------------------------------------------




ARTICLE 21 - CHOICE OF LAW AND JURISDICTION


This Agreement shall be governed as to performance, administration and
interpretation by the laws of the State of Florida exclusive of conflict of law
rules. However, with respect to credit for reinsurance, the rules of all
applicable states shall apply.


ARTICLE 22 - INTERMEDIARY


BMS Intermediaries Inc., is hereby recognized as the Intermediary negotiating
this Agreement for all business hereunder. All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, Loss Adjustment Expense, salvages and loss settlements) relating thereto
shall be transmitted to the Company or the Reinsurer through BMS Intermediaries
Inc. Payments by the Company to the Intermediary shall be deemed to constitute
payment to the Reinsurer. Payments by the Reinsurer to the Intermediary shall be
deemed only to constitute payment to the Company to the extent that such
payments are actually received by the Company.


ARTICLE 23 - NOTICES AND MODE OF EXECUTION


Whenever a notice, statement, report or any other written communication is
required by this Agreement, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile. With the exception of
notices of termination, first class mail is also acceptable.


The use of any of the following shall constitute a valid execution of this
Agreement or any amendments thereto:


A.
Paper documents with an original ink signature;



B.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or



C.
Electronic records with an electronic signature made via an electronic agent.
For the purposes of this Agreement, the terms “electronic record,” “electronic
signature” and “electronic agent” shall have the meanings set forth in the
Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



This Agreement may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.


Signed in St. Petersburg, Florida, this 9th day of June, 2011.


For and on behalf of the Company:




/s/ Donald J. Cronin
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY






--------------------------------------------------------------------------------




SCHEDULE A


REINSTATEMENT PREMIUM PROTECTION REINSURANCE AGREEMENT
Effective: June 1, 2011




UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, Florida
including any and/or all companies that are or may hereafter become affiliated
therewith




ORIGINAL AGREEMENT
Excess
Layer 1
Excess
Layer 2
Original Agreement Retention
$25,000,000
$45,156,870
Original Agreement Reinsurer's Per Occurrence Limit
$20,156,870
$72,389,610
Original Agreement Reinsurer's Agreement Limit
$40,313,740
$144,779,220
Original Agreement Minimum Premium
$6,933,963.20
$19,834,752.80
Original Agreement Deposit Premium
$8,667,454
$24,793,441
Original Agreement Exposure Rate
0.0217%
0.062%
REINSTATEMENT PREMIUM PROTECTION
 
 
RPP Agreement Reinsurer's Limit
$8,667,454
$24,793,441
RPP Provisional Rate on Line*
51.17%
40.76%
RPP Reinstatement Factor
1.19
1.19
RPP Deposit Premium
$4,435,136
$10,105,807





The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer expressed in its
Interests and Liabilities Contract attached hereto.


*The Provisional Rate on Line is used only to calculate the deposit premium and
shall be disregarded when calculating the reinsurance premium due in accordance
with the provisions of the Premium Article.






--------------------------------------------------------------------------------




TRUST AGREEMENT REQUIREMENTS CLAUSE


A.
Except as provided in paragraph B. of this Clause, if the Reinsurer satisfies
its funding obligations under the Unauthorized Reinsurance Article by providing
a Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:



1.
Requires the Reinsurer to establish a trust account for the benefit of the
Company, and specifies what the Trust Agreement is to cover;



2.
Stipulates that assets deposited in the trust account shall be valued according
to their current fair market value and shall consist only of cash (United States
legal tender), certificates of deposit (issued by a United States bank and
payable in United States legal tender), and investments of the types permitted
by the regulatory authorities having jurisdiction over the Company's reserves,
or any combination of the three, provided that the investments are issued by an
institution that is not the parent, subsidiary or affiliate of either the
Reinsurer or the Company;



3.
Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the Company, or the trustee upon the direction of the Company, may whenever
necessary negotiate these assets without consent or signature from the Reinsurer
or any other entity;



4.
Requires that all settlements of account between the Company and the Reinsurer
be made in cash or its equivalent; and



5.
Provides that assets in the trust account shall be withdrawn only as permitted
in this Agreement, without diminution because of the insolvency of the Company
or the Reinsurer.



B.
If a ceding insurer is domiciled in California and the Reinsurer satisfies its
funding obligations under the Unauthorized Reinsurance Article by providing a
Trust Agreement, the Reinsurer shall ensure that the Trust Agreement:



1.
Provides that assets deposited in the trust account shall be valued according to
their current fair market value and shall consist only of cash in United States
dollars, certificates of deposit issued by a United States financial institution
as defined in California Insurance Code Section 922.7(a) and payable in United
States dollars, and investments permitted by the California Insurance Code, or
any combination of the above;



2.
Provides that investments in or issued by an entity controlling, controlled by
or under common control with either the grantor or the beneficiary of the trust
shall not exceed 5% of total investments;



3.
Requires the Reinsurer, prior to depositing assets with the trustee, to execute
assignments or endorsements in blank, or to transfer legal title to the trustee
of all shares, obligations or any other assets requiring assignments, in order
that the ceding insurer, or the trustee upon the direction of the ceding
insurer, may, whenever necessary, negotiate these assets without consent or
signature from the Reinsurer or any other entity;







--------------------------------------------------------------------------------




4.
Provides that assets in the trust account shall be withdrawn only as permitted
in this Agreement, without diminution because of the insolvency of the ceding
insurer or the Reinsurer.



C.
If there are multiple ceding insurers that collectively comprise the Company,
"regulatory authorities" as referenced in subparagraph A(2) above, shall mean
the individual ceding insurer's domestic regulator. If such ceding insurer is
subject to the commercial domicile laws or regulations of another state, such
laws or regulations shall apply to the extent not in conflict with those of such
ceding insurer's domicile.











































































































--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


REINSATATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


RENAISSANCE REINSURANCE LTD.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
Interests and liabilities of the Reinsurer as set forth in the REINSTATEMENT
PREMIUM PROTECTION REINSURANCE AGREEMENT as set forth below:


FIRST LAYER REINSTATEMENT PREMIUM PROTECTION - 59.40%
SECOND LAYER REINSTATEMENT PREMIUM PROTECTION - 38.40%


The share of the Subscribing Reinsurer in the Interests and liabilities of the
Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 21st day of June, 2011.


/s/ Renaissance Reinsurance Ltd.
RENAISSANCE REINSURANCE LTD.








































--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


REINSATATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


DAVINCI REINSURANCE LTD.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
Interests and liabilities of the Reinsurer as set forth in the REINSTATEMENT
PREMIUM PROTECTION REINSURANCE AGREEMENT as set forth below:


FIRST LAYER REINSTATEMENT PREMIUM PROTECTION - 39.60%
SECOND LAYER REINSTATEMENT PREMIUM PROTECTION - 25.60%


The share of the Subscribing Reinsurer in the Interests and liabilities of the
Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 21st day of June, 2011.


/s/ DaVinci Reinsurance Ltd.
DAVINCI REINSURANCE LTD.








































--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


REINSATATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


HISCOX INSURANCE COMPANY (BERMUDA) LTD
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
Interests and liabilities of the Reinsurer as set forth in the REINSTATEMENT
PREMIUM PROTECTION REINSURANCE AGREEMENT as set forth below:


FIRST LAYER REINSTATEMENT PREMIUM PROTECTION - 1.00%
SECOND LAYER REINSTATEMENT PREMIUM PROTECTION - 1.00%


The share of the Subscribing Reinsurer in the Interests and liabilities of the
Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 13th day of June, 2011.


/s/ Hiscox Insurance Company (Bermuda) Ltd
HISCOX INSURANCE COMPANY (BERMUDA) LTD








































--------------------------------------------------------------------------------




INTERESTS AND LIABILITIES CONTRACT


In respect of the


REINSATATEMENT PREMIUM PROTECTION
REINSURANCE AGREEMENT
Effective June 1, 2011


between


UNITED PROPERTY AND CASUALTY INSURANCE COMPANY
St. Petersburg, FL
Including any and/or all companies that are or may hereafter become affiliated
therewith
(hereafter referred to collectively as the "Company")


and


TORUS INSURANCE LIMITED
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


It is hereby agreed by and between the Company, of the one part, and the
Subscribing Reinsurer, of the other part, that effective at 12:01 a.m., Eastern
Standard Time, June 1, 2011 the Subscribing Reinsurer subscribes a share of the
Interests and liabilities of the Reinsurer as set forth in the REINSTATEMENT
PREMIUM PROTECTION REINSURANCE AGREEMENT as set forth below:


FIRST LAYER REINSTATEMENT PREMIUM PROTECTION - 0.00%
SECOND LAYER REINSTATEMENT PREMIUM PROTECTION - 5.00%


The share of the Subscribing Reinsurer in the Interests and liabilities of the
Reinsurer in respect of said Agreement shall be separate and apart from the
shares of the other reinsurers subscribing to said Agreement, and the Interests
and liabilities of the Subscribing Reinsurer shall not be joint with those of
the other reinsurers, and the Subscribing Reinsurer in no event shall
participate in the interests and liabilities of the other reinsurers subscribing
hereon.


IN WITNESS WHEREOF, the Subscribing Reinsurer hereto has caused this Interests
and Liabilities Contract to be executed by its duly authorized officer:


Signed in Hamilton, Bermuda, this 18th day of June, 2011.


/s/ Torus Insurance Limited
TORUS INSURANCE LIMITED




